



Exhibit 10.13






EXECUTION COPY
INTERCREDITOR AGREEMENT
Intercreditor Agreement (this “Agreement”), dated as of July 18, 2016, among
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, with its
successors and assigns, and as more specifically defined below, the “ABL
Representative”) for the ABL Secured Parties (as defined below), JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, with its successors and
assigns, and as more specifically defined below, the “Term Loan Representative”)
for the Term Loan Secured Parties (as defined below), and each of the Loan
Parties (as defined below) party hereto.
WHEREAS, Global Brass and Copper, Inc. (the “Borrower”), the other “Loan
Guarantors” party thereto from time to time, the ABL Representative and certain
financial institutions and other entities are parties to the Credit Agreement
dated as of the date hereof (the “Existing ABL Agreement”), pursuant to which
such financial institutions and other entities have agreed to make loans and
extend other financial accommodations to the Loan Parties;
WHEREAS, the Borrower, the other “Loan Guarantors” party thereto from time to
time, the Term Loan Representative, and certain financial institutions and other
entities are parties to the Term Loan Credit Agreement dated as of the date
hereof (the “Existing Term Loan Agreement”), pursuant to which such financial
institutions and other entities have agreed to make loans and extend other
financial accommodations to the Loan Parties;
WHEREAS, the Loan Parties have granted to the ABL Representative security
interests and liens in the Collateral (as defined below) as security for payment
and performance of the ABL Obligations (as defined below); and
WHEREAS, the Loan Parties have granted to the Term Loan Representative security
interests and liens in the Collateral as security for payment and performance of
the Term Loan Obligations (as defined below).
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:
Section 1.     Definitions; Rules of Construction.
1.1    UCC Definitions. The following terms which are defined in the Uniform
Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Records, Securities Accounts and Supporting
Obligations.
1.2    Defined Terms. The following terms, as used herein, have the following
meanings:
“ABL Agreement” means the collective reference to (a) the Existing ABL
Agreement, (b) any Additional ABL Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance




--------------------------------------------------------------------------------





or refund in whole or in part the indebtedness and other obligations outstanding
under the Existing ABL Agreement (regardless of whether such replacement,
refunding or refinancing is a “working capital” facility, asset-based facility
or otherwise), any Additional ABL Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not an ABL Agreement hereunder (a
“Replacement ABL Agreement”). Any reference to the ABL Agreement hereunder shall
be deemed a reference to any ABL Agreement then extant.
“ABL Creditors” means, collectively, the “Lenders” and the “Secured Parties”,
each as defined in the ABL Agreement.
“ABL DIP Financing” has the meaning set forth in Section 5.2(a).
“ABL Documents” means the ABL Agreement, each ABL Security Document, each ABL
Guarantee and each other “Loan Document” as defined in the ABL Agreement (other
than this Agreement).
“ABL Guarantee” means any guarantee by any Loan Party of any or all of the ABL
Obligations.
“ABL Lien” means any Lien created by the ABL Security Documents.
“ABL Obligations” means (a) all principal of and interest (including without
limitation any Post- Petition Interest) and premium (if any) on all loans made
pursuant to the ABL Agreement or any ABL DIP Financing by the ABL Creditors, (b)
all reimbursement obligations (if any) and interest thereon (including without
limitation any Post-Petition Interest) with respect to any letter of credit or
similar instruments issued pursuant to the ABL Agreement, (c) all Swap
Obligations, (d) all Banking Services Obligations, (e) all guarantee
obligations, indemnities, fees, expenses and other amounts payable by the Loan
Parties from time to time pursuant to the ABL Documents, in each case whether or
not allowed or allowable in an Insolvency Proceeding and (f) all other
“Obligations” (as defined in the ABL Agreement). To the extent any payment with
respect to any ABL Obligation (whether by or on behalf of any Loan Party, as
Proceeds of security, enforcement of any right of setoff or otherwise, including
pursuant to any settlement entered into by an ABL Secured Party or a Term Loan
Secured Party in its discretion) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Term Loan Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the ABL Secured
Parties and the Term Loan Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.
“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been indefeasibly paid in cash in full (or cash collateralized or defeased
in accordance with the terms of the ABL Documents), (b) all commitments to
extend credit under the ABL Documents have been terminated, (c) there are no
outstanding letters of credit or similar instruments issued under the ABL
Documents (other than such as have been cash collateralized or defeased in
accordance with the terms of the ABL Documents), and (d) so long as the Term
Loan Obligations Payment Date shall not have occurred, the ABL Representative
has delivered a written notice to the Term Loan Representative stating that the
events described in clauses (a), (b) and (c) have occurred to the satisfaction
of the ABL Secured Parties.
“ABL Post-Petition Assets” has the meaning set forth in Section 5.2(b).


2



--------------------------------------------------------------------------------







“ABL Priority Collateral” means all Collateral consisting of the following:
(1)    all Accounts;
(2)    all Inventory;
(3)    all Deposit Accounts and Securities Accounts;


(4)    all cash and cash equivalents;


(5)    to the extent evidencing or governing any of the items referred to in the
preceding clauses (1), (2), (3) and (4) or other ABL Priority Collateral, all
Chattel Paper, Documents, Instruments, General Intangibles (with Intellectual
Property being covered in clause (7) below), and Commercial Tort Claims related
thereto; provided that to the extent any of the foregoing also relates to Term
Loan Priority Collateral only that portion related to the items referred to in
the preceding clauses (1), (2), (3) and (4) shall be included in the ABL
Priority Collateral;


(6)    all books and records relating to the foregoing (including without
limitation all books, databases, customer lists and records, whether tangible or
electronic which contain any information relating to any of the foregoing);


(7)    Intellectual Property to the extent such Intellectual Property is
attached to or necessary to sell any of the assets referenced in clause (1)
through (6); and


(8)    all Proceeds of and Supporting Obligations, including, without
limitation, Letter of Credit Rights, with respect to any of the foregoing and
all collateral security and guarantees given by any Person in favor of any Loan
Party with respect to any of the foregoing.


“ABL Representative” has the meaning set forth in the introductory paragraph
hereof. In the case of any Replacement ABL Agreement, the ABL Representative
shall be the Person identified as such in such Agreement.
“ABL Secured Parties” means the ABL Representative, the ABL Creditors and any
other holders of the ABL Obligations.
“ABL Security Documents” means the “Collateral Documents” as defined in the ABL
Agreement, and any other documents that are designated under the ABL Agreement
as “ABL Security Documents” for purposes of this Agreement.
“Access Period” means, with respect to each parcel or item of Term Loan Priority
Collateral, the period, following the commencement of any Enforcement Action,
which begins on the earlier of (a) the day on which the ABL Representative
provides the Term Loan Representative with the notice of its election to request
access to such parcel or item of Term Loan Priority Collateral pursuant to
Section 3.4(c) and (b) the fifth Business Day after the Term Loan Representative
provides the ABL Representative with notice that the Term Loan Representative
(or its agent) has obtained possession or control of such parcel or item of Term
Loan Priority Collateral and ends on the earliest of (i) the day which is 180
days after the date (the “Initial Access Date”) on which the ABL Representative
initially obtains the ability to take physical possession of, remove or
otherwise control physical access to, or actually uses, such parcel or item of
Term Loan Priority Collateral plus such number of


3



--------------------------------------------------------------------------------





days, if any, after the Initial Access Date that it is stayed or otherwise
prohibited by law or court order from exercising remedies with respect to
associated ABL Priority Collateral, (ii) the date on which all or substantially
all of the ABL Priority Collateral associated with such parcel or item of Term
Loan Priority Collateral is sold, collected or liquidated, (iii) the ABL
Obligations Payment Date and (iv) the date on which the default which resulted
in such Enforcement Action has been cured or waived in writing.
“Additional ABL Agreement” means any agreement for the incurrence of additional
indebtedness that is permitted to be secured by the ABL Priority Collateral
pursuant to the ABL Agreement and any agreement approved for designation as such
by the ABL Representative and the Term Loan Representative.
“Additional Debt” has the meaning set forth in Section 10.5(b).
“Additional Term Loan Agreement” means any agreement for the incurrence of
additional indebtedness that is permitted to be secured by the Term Loan
Priority Collateral pursuant to the Term Loan Agreement and any agreement
approved for designation as such by the Term Loan Representative and the ABL
Representative.
“Banking Services Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), owed to any
“Lender” (as defined in the ABL Agreement and the Term Loan Agreement,
respectively) or any of its affiliates in respect of the following bank
services: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services) or any similar services.
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.).
“Borrower” has the meaning set forth in the first WHEREAS clause above.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Collateral” means, collectively, all property upon which a Lien is granted
pursuant to the Security Documents.
“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document (if any)
that creates a security interest in the same Senior Collateral, granted by the
same Loan Party, as applicable.
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.


4



--------------------------------------------------------------------------------







“Enforcement Action” means, with respect to the ABL Obligations or the Term Loan
Obligations, the exercise of any rights and remedies with respect to any
Collateral securing such obligations or the commencement or prosecution of
enforcement of any of the rights and remedies with respect to any Collateral
under, as applicable, the ABL Documents or the Term Loan Documents, or
applicable law, including without limitation the exercise of any rights of
set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under the Bankruptcy Code, with the understanding that the commencement and
continuation of a Cash Dominion Period (as defined in the Existing ABL
Agreement) by itself shall not constitute an Enforcement Action.
“Existing ABL Agreement” has the meaning set forth in the first WHEREAS clause
of this Agreement.
“Existing Term Loan Agreement” has the meaning set forth in the second WHEREAS
clause of this Agreement.
“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
“Intellectual Property” means, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Patents, the Trademarks and the
Licenses, and all rights to sue at law or in equity for any infringement
thereof, including the right to receive all proceeds and damages therefrom.
“Junior Collateral” means with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.
“Junior Documents” means, collectively, with respect to any Junior Obligations,
any provision pertaining to such Junior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Junior Obligation.
“Junior Liens” means (a) with respect to any ABL Priority Collateral, all Liens
securing the Term Loan Obligations and (b) with respect to any Term Loan
Priority Collateral, all Liens securing the ABL Obligations.
“Junior Obligations” means (a) with respect to any ABL Priority Collateral, all
Term Loan Obligations and (b) with respect to any Term Loan Priority Collateral,
all ABL Obligations.
“Junior Representative” means (a) with respect to any ABL Obligations or any ABL
Priority Collateral, the Term Loan Representative and (b) with respect to any
Term Loan Obligations or any Term Loan Priority Collateral, the ABL
Representative.
“Junior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all Term Loan Secured Parties and (b) with respect to the Term Loan Priority
Collateral, all ABL Secured Parties.
“Junior Security Documents” means, with respect to any Junior Secured Party, the
Security Documents that secure the Junior Obligations.


5



--------------------------------------------------------------------------------





“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
“Lien Priority” means with respect to any Lien of the ABL Representative or Term
Loan Representative in the Collateral, the order of priority of such Lien
specified in Section 2.1.
“Loan Documents” means, collectively, the ABL Documents and the Term Loan
Documents.
“Loan Party” means each Borrower and each direct or indirect affiliate or
shareholder (or equivalent) of each Borrower or any of its affiliates that is
now or hereafter becomes a party to any ABL Document or any Term Loan Document,
in each case as a direct obligor or guarantor of the ABL Obligations or Term
Loan Obligations, as applicable. All references in this Agreement to any Loan
Party shall include such Loan Party as a debtor-in-possession and any receiver
or trustee for such Loan Party in any Insolvency Proceeding.
“Patents” means with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.
“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity or party, including any government and any
political subdivision, agency or instrumentality thereof.
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.
“Priority Collateral” means the ABL Priority Collateral or the Term Loan
Priority Collateral.
“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily, including, without limitation, all
proceeds of any insurance policy (including business interruption insurance)
covering the Collateral and all tax refunds received in respect of Collateral
and any distributions made in any Insolvency Proceeding to the extent that such
distribution is based upon the value of the Collateral.


6



--------------------------------------------------------------------------------





“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.
“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”
“Replacement Term Loan Agreement” has the meaning set forth in the definition of
“Term Loan Agreement.”
“Secured Obligations” means the ABL Obligations and the Term Loan Obligations.
“Secured Parties” means the ABL Secured Parties and the Term Loan Secured
Parties.
“Security Documents” means, collectively, the ABL Security Documents and the
Term Loan Security Documents.
“Senior Collateral” means with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.
“Senior Documents” means, collectively, with respect to any Senior Obligation,
any provision pertaining to such Senior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Senior Obligation.
“Senior Liens” means (a) with respect to the ABL Priority Collateral, all Liens
securing the ABL Obligations and (b) with respect to the Term Loan Priority
Collateral, all Liens securing the Term Loan Obligations.
“Senior Obligations” means (a) with respect to any ABL Priority Collateral, all
ABL Obligations and (b) with respect to any Term Loan Priority Collateral, all
Term Loan Obligations.
“Senior Obligations Payment Date” means (a) with respect to any ABL Obligations,
the ABL Obligations Payment Date and (b) with respect to any Term Loan
Obligations, the Term Loan Obligations Payment Date.
“Senior Representative” means (a) with respect to any ABL Priority Collateral,
the ABL Representative and (b) with respect to any Term Loan Priority
Collateral, the Term Loan Representative.
“Senior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all ABL Secured Parties and (b) with respect to the Term Loan Priority
Collateral, all Term Loan Secured Parties.
“Senior Security Documents” means, with respect to any Senior Secured Party, the
Security Documents that secure the Senior Obligations.
“Swap Obligations” means, with respect to any Loan Party, any and all
obligations of such Loan Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), owed to any
Lender (as defined in the ABL Agreement and the Term Loan Agreement,
respectively) (or any of its affiliates) in respect of any swap, forward, spot,
future, credit default or derivative


7



--------------------------------------------------------------------------------





transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions and any and all cancellations, buy backs, reversals,
terminations or assignments of any such transactions.
“Term Loan Agreement” means the collective reference to (a) the Existing Term
Loan Agreement, (b) any Additional Term Loan Agreement and (c) any other credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any indebtedness or
other financial accommodation that has been incurred to extend, replace,
refinance or refund in whole or in part the indebtedness and other obligations
outstanding under the Existing Term Loan Agreement, any Additional Term Loan
Agreement or any other agreement or instrument referred to in this clause (c)
unless such agreement or instrument expressly provides that it is not intended
to be and is not a Term Loan Agreement hereunder (a “Replacement Term Loan
Agreement”). Any reference to the Term Loan Agreement hereunder shall be deemed
a reference to any Term Loan Agreement then extant.
“Term Loan Creditors” means, collectively, the “Lenders” and the “Secured
Parties”, each as defined in the Term Loan Agreement.
“Term Loan DIP Financing” has the meaning set forth in Section 5.2(b).
“Term Loan Documents” means the Term Loan Agreement, each Term Loan Security
Document, each Term Loan Guarantee and each other “Loan Document” as defined in
the Term Loan Agreement (other than this Agreement).
“Term Loan Guarantee” means any guarantee by any Loan Party of any or all of the
Term Loan Obligations.
“Term Loan Lien” means any Lien created by the Term Loan Security Documents.
“Term Loan Obligations” means (a) all principal of and interest (including
without limitation any Post-Petition Interest) and premium (if any) on all loans
made pursuant to the Term Loan Agreement or any Term Loan DIP Financing by the
Term Loan Creditors, (b) all guarantee obligations, indemnities, fees, expenses
and other amounts payable from time to time by the Loan Parties pursuant to the
Term Loan Documents, in each case whether or not allowed or allowable in an
Insolvency Proceeding, (c) all Swap Obligations, (d) all Banking Services
Obligations, and (e) all other “Obligations” (as defined in the Term Loan
Agreement). To the extent any payment with respect to any Term Loan Obligation
(whether by or on behalf of any Loan Party, as Proceeds of security, enforcement
of any right of setoff or otherwise, including pursuant to any settlement
entered into by an ABL Secured Party or a Term Loan Secured Party in its
discretion) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any ABL
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the ABL Secured Parties and the Term Loan
Secured Parties, be deemed to be reinstated and outstanding as if such payment
had not occurred.
“Term Loan Obligations Payment Date” means the first date on which (a) the Term
Loan Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly paid in cash in full, (b) all commitments
(including, without limitation, any commitments under any “Incremental
Facilities” (as defined in the Term Loan Agreement)) to extend credit under


8



--------------------------------------------------------------------------------





the Term Loan Documents have been terminated, and (c) so long as the ABL
Obligations Payment Date shall not have occurred, the Term Loan Representative
has delivered a written notice to the ABL Representative stating that the events
described in clauses (a) and (b) have occurred to the satisfaction of the Term
Loan Secured Parties.
“Term Loan Post-Petition Assets” has the meaning set forth in Section 5.2(a).
“Term Loan Priority Collateral” means all Collateral (other than the ABL
Priority Collateral) and all Proceeds thereof; provided, however, “Term Loan
Priority Collateral” shall not include Proceeds from the disposition of any Term
Loan Priority Collateral that otherwise constitute ABL Priority Collateral (such
as, but not limited to, cash proceeds) to the extent such Proceeds are not
required to be applied to the mandatory prepayment of the Term Loan Obligations
pursuant to the Term Loan Documents, unless such Proceeds arise from a
disposition of Term Loan Priority Collateral resulting from an Enforcement
Action taken by the Term Loan Secured Parties permitted by this Agreement. If
such Proceeds are required to be applied to the mandatory prepayment of the Term
Loan Obligations or arise from a disposition of Term Loan Priority Collateral
resulting from an Enforcement Action, such Proceeds shall not be included in the
ABL Priority Collateral (notwithstanding anything in the definition thereof to
the contrary, including anything in the definition of Accounts to the contrary,
but subject to Section 4.1) and shall be Term Loan Priority Collateral, but
otherwise such Proceeds will constitute ABL Priority Collateral.
“Term Loan Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement Term Loan Agreement, the Term
Loan Representative shall be the Person identified as such in such Agreement.
“Term Loan Secured Parties” means the Term Loan Representative, the Term Loan
Creditors and any other holders of the Term Loan Obligations.
“Term Loan Security Documents” means the “Collateral Documents” as defined in
the Term Loan Agreement, and any other documents that are designated under the
Term Loan Agreement as “Term Loan Security Documents” for purposes of this
Agreement.
“Trademarks” means with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, trade styles, brand names, corporate
names, business names, domain names, logos and other source or business
identifiers and the registrations and applications for registration thereof, all
common-law rights related thereto, and the goodwill of the business symbolized
by the foregoing; (b) all renewals of the foregoing; (c) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims, and payments for past and future
infringements thereof; (d) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (e) all rights corresponding to any
of the foregoing throughout the world.
“Unasserted Contingent Obligations” means, at any time, ABL Obligations or Term
Loan Obligations, as applicable, for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any ABL
Obligation or Term Loan Obligation, as applicable, and (b) with respect to ABL
Obligations, contingent reimbursement obligations in respect of amounts that may
be drawn under outstanding letters of credit and bankers’ acceptances and
similar obligations) in respect of which no assertion of liability (whether oral
or written) and no claim or demand for payment (whether oral or written) has
been made (and, in the case of ABL Obligations or Term Loan Obligations, as
applicable,


9



--------------------------------------------------------------------------------





for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time and in respect of which there are no matters or
circumstances known to the ABL Representative or Term Loan Representative, as
applicable, which would reasonably be expected to result in any loss, cost,
damage or expense (including reasonable attorneys’ fees and legal expenses) to
the ABL Secured Parties, the Term Loan Secured Parties or letter of credit
issuing banks, as applicable.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.
1.3    Rules of Construction. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, extended, renewed, restated, replaced or otherwise modified
(subject to any restrictions on such amendments, supplements, extensions,
renewals, restatements, replacements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person's
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
Section 2.     Lien Priority.
2.1    Lien Subordination. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Junior Lien in respect of any Collateral or of
any Senior Lien in respect of any Collateral and notwithstanding any provision
of the Uniform Commercial Code, any applicable law, any Security Document, any
alleged or actual defect or deficiency in any of the foregoing or any other
circumstance whatsoever, the Junior Representative, on behalf of each Junior
Secured Party, in respect of such Collateral hereby agrees that:
(a)any Senior Lien in respect of such Collateral, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
and shall remain senior and prior to any Junior Lien in respect of such
Collateral (whether or not such Senior Lien is subordinated to any Lien securing
any other obligation); and
(b)any Junior Lien in respect of such Collateral, regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in all respects to any Senior Lien in respect of such
Collateral.


10



--------------------------------------------------------------------------------







2.2    Prohibition on Contesting Liens. In respect of any Collateral, the Junior
Representative, on behalf of each Junior Secured Party, agrees that it shall
not, and hereby waives any right to:
(a)contest, or support any other Person in contesting, in any proceeding
(including any Insolvency Proceeding), the priority, validity or enforceability
of any Senior Lien on such Collateral; or
(b)demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or similar right which it may have in respect
of such Collateral or the Senior Liens on such Collateral, except to the extent
that such rights are expressly granted in this Agreement.
2.3     Nature of Obligations. The Term Loan Representative on behalf of itself
and the other Term Loan Secured Parties acknowledges that a portion of the ABL
Obligations represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased, reduced or repaid and subsequently reborrowed, and that the terms of
the ABL Obligations and any ABL Agreement or any provision thereof may be
waived, modified, extended, amended, restated or supplemented from time to time,
and that the aggregate amount of the ABL Obligations may be increased, replaced
or refinanced, in each event, without notice to or consent by the Term Loan
Secured Parties and without affecting the provisions hereof. The ABL
Representative on behalf of itself and the other ABL Secured Parties
acknowledges that Term Loan Obligations may be replaced or refinanced and the
amount of any Term Loan Obligations may be increased, reduced, or repaid, and
any Term Loan Document or any provision thereof may be waived, modified,
extended, amended, restated or supplemented from time to time, and that the
aggregate amount of the Term Loan Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the ABL Secured
Parties and without affecting the provisions hereof. The Lien Priorities
provided in Section 2.1 shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the ABL
Obligations or the Term Loan Obligations, or any portion thereof.
Notwithstanding anything to the contrary set forth herein, the Borrower shall
remain subject to any limitation on the permitted amount of ABL Obligations set
forth in the Term Loan Documents and the permitted amount of Term Loan
Obligations set forth in the ABL Documents.
2.4    No New Liens. (a) Until the ABL Obligations Payment Date, no Term Loan
Secured Party shall acquire or hold any Lien on any assets of any Loan Party
securing any Term Loan Obligation which assets are not also subject to the Lien
of the ABL Representative under the ABL Documents, subject to the Lien Priority
set forth herein. If any Term Loan Secured Party shall (nonetheless and in
breach hereof) acquire or hold any Lien on any assets of any Loan Party securing
any Term Loan Obligation which assets are not also subject to the Lien of the
ABL Representative under the ABL Documents, subject to the Lien Priority set
forth herein, then the Term Loan Representative (or the relevant Term Loan
Secured Party) shall, without the need for any further consent of any other Term
Loan Secured Party and notwithstanding anything to the contrary in any other
Term Loan Document be deemed to also hold and have held such lien for the
benefit of the ABL Representative as security for the ABL Obligations (subject
to the Lien Priority and other terms hereof) and shall promptly notify the ABL
Representative in writing of the existence of such Lien.




11



--------------------------------------------------------------------------------





(b) Until the Term Loan Obligations Payment Date, no ABL Secured Party shall
acquire or hold any Lien on any assets of any Loan Party securing any ABL
Obligation which assets are not also subject to the Lien of the Term Loan
Representative under the Term Loan Documents, subject to the Lien Priority set
forth herein. If any ABL Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Loan Party securing any ABL
Obligation which assets are not also subject to the Lien of the Term Loan
Representative under the Term Loan Documents, subject to the Lien Priority set
forth herein, then the ABL Representative (or the relevant ABL Secured Party)
shall, without the need for any further consent of any other ABL Secured Party
and notwithstanding anything to the contrary in any other ABL Document be deemed
to also hold and have held such lien for the benefit of the Term Loan
Representative as security for the Term Loan Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify the Term Loan
Representative in writing of the existence of such Lien.
2.5    Separate Grants of Security and Separate Classification. Each Secured
Party acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Security Documents and the Term Loan Security Documents constitute two separate
and distinct grants of Liens and (ii) because of, among other things, their
differing rights in the Collateral, the Term Loan Obligations are fundamentally
different from the ABL Obligations and should be separately classified in any
plan of reorganization proposed or adopted in an Insolvency Proceeding. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the ABL Secured Parties and
the Term Loan Secured Parties in respect of the Collateral constitute claims in
the same class (rather than separate classes of senior and junior secured
claims), then the ABL Secured Parties and the Term Loan Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of ABL Obligation claims and Term Loan Obligation claims
against the Loan Parties (with the effect being that, to the extent that the
aggregate value of the ABL Priority Collateral or Term Loan Priority Collateral
is sufficient (for this purpose ignoring all claims held by the other Secured
Parties), the ABL Secured Parties or the Term Loan Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest that are available from each
pool of Priority Collateral for each of the ABL Secured Parties and the Term
Loan Secured Parties, respectively, before any distribution is made in respect
of the claims held by the other Secured Parties, with the other Secured Parties
hereby acknowledging and agreeing to turn over to the respective other Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the aggregate recoveries.
2.6    Agreements Regarding Actions to Perfect Liens. (a) To the extent any
mortgages, deeds of trust, deeds and similar instruments (collectively,
“mortgages”) are ever filed against Real Property in order to secure the ABL
Obligations or the Term Loan Obligations, the Term Loan Creditors shall possess
the Senior Lien in respect thereof, and the ABL Creditors shall possess the
Junior Lien in respect thereof. The ABL Representative agrees on behalf of
itself and the other ABL Secured Parties that any such mortgage filed by it, on
behalf of the ABL Secured Parties, shall contain the following notation: “The
lien created by this mortgage on the property described herein is junior and
subordinate to the lien on such property created by any mortgage, deed of trust
or similar instrument now or hereafter granted JPMorgan Chase Bank, N.A., as
Term Loan Representative, in accordance with the provisions of the Intercreditor
Agreement dated as of July 18, 2016, as amended from time to time.”
(b) Each of the ABL Representative and the Term Loan Representative hereby


12



--------------------------------------------------------------------------------





acknowledges that, to the extent that it holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the Uniform
Commercial Code) over Collateral pursuant to the ABL Security Documents or the
Term Loan Security Documents, as applicable, such possession or control is also
for the benefit of the Term Loan Representative and the other Term Loan Secured
Parties or the ABL Representative and the other ABL Secured Parties, as
applicable, solely to the extent required to perfect their security interest (if
any) in such Collateral. Nothing in the preceding sentence shall be construed to
impose any duty on the ABL Representative or the Term Loan Representative (or
any third party acting on either such Person's behalf) with respect to such
Collateral or provide the Term Loan Representative, any other Term Loan Secured
Party, the ABL Representative or any other ABL Secured Party, as applicable,
with any rights with respect to such Collateral beyond those specified in this
Agreement, the ABL Security Documents and the Term Loan Security Documents, as
applicable, provided that subsequent to the occurrence of the ABL Obligations
Payment Date (so long as the Term Loan Obligations Payment Date shall not have
occurred), the ABL Representative shall (i) deliver to the Term Loan
Representative, at the Loan Parties' sole cost and expense, the Collateral in
its possession or control together with any necessary endorsements to the extent
required by the Term Loan Documents except in the event and to the extent (A)
the ABL Representative or any other ABL Secured Party has retained or otherwise
acquired such Collateral in full or partial satisfaction of any of the ABL
Obligations, (B) such Collateral is sold or otherwise disposed of by the ABL
Representative or any other ABL Secured Party or by a Loan Party as provided
herein or (C) it is otherwise required by any order of any court or other
governmental authority or applicable law or would result in the risk of
liability of any ABL Secured Party to any third party or (ii) direct and deliver
such Collateral as a court of competent jurisdiction otherwise directs;
provided, further, that subsequent to the occurrence of the Term Loan
Obligations Payment Date (so long as the ABL Obligations Payment Date shall not
have occurred), the Term Loan Representative shall (i) deliver to the ABL
Representative, at the Loan Parties' sole cost and expense, the Collateral in
its possession or control together with any necessary endorsements to the extent
required by the ABL Documents except in the event and to the extent (A) the Term
Loan Representative or any other Term Loan Secured Party has retained or
otherwise acquired such Collateral in full or partial satisfaction of any of the
Term Loan Obligations, (B) such Collateral is sold or otherwise disposed of by
the Term Loan Representative or any other Term Loan Secured Party or by a Loan
Party as provided herein or (C) it is otherwise required by any order of any
court or other governmental authority or applicable law or would result in the
risk of liability of any Term Loan Secured Party to any third party or (ii)
direct and deliver such Collateral as a court of competent jurisdiction
otherwise directs; provided, further, that (i) prior to the occurrence of the
Term Loan Obligations Payment Date, upon the request of the Term Loan
Representative or the Borrower, the ABL Loan Representative shall turn over to
the Term Loan Representative any Term Loan Priority Collateral of which it has
physical possession, and (ii) prior to the occurrence of the ABL Obligations
Payment Date, upon the request of the ABL Representative or the Borrower, the
Term Loan Representative shall turn over to the ABL Representative any ABL
Priority Collateral of which it has physical possession. The provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the ABL Secured Parties and the Term Loan Secured Parties and shall not
impose on the ABL Secured Parties or the Term Loan Secured Parties any
obligations in respect of the disposition of any Collateral (or any proceeds
thereof) that would conflict with prior perfected Liens or any claims thereon in
favor of any other Person that is not a Secured Party.


Section 3.     Enforcement Rights.
3.1    Exclusive Enforcement. Until the Senior Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the


13



--------------------------------------------------------------------------------





Senior Secured Parties shall have the exclusive right to take and continue any
Enforcement Action (including the right to credit bid their debt) with respect
to the Senior Collateral, without any consultation with or consent of any Junior
Secured Party, but subject to the proviso set forth in Section 5.1. Upon the
occurrence and during the continuance of an event of default under the Senior
Documents, the Senior Representative and the other Senior Secured Parties may
take and continue any Enforcement Action with respect to the Senior Obligations
and the Senior Collateral in such order and manner as they may determine in
their sole discretion in accordance with the terms and conditions of the Senior
Documents.
3.2    Standstill and Waivers. Each Junior Representative, on behalf of itself
and the other Junior Secured Parties, agrees that, until the Senior Obligations
Payment Date has occurred, but subject to the proviso set forth in Section 5.1:
(i) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien on any Senior Collateral that secures any Junior
Obligation pari passu with or senior to, or to give any Junior Secured Party any
preference or priority relative to, the Liens on the Senior Collateral securing
the Senior Obligations;


(ii) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Senior Collateral by any Senior
Secured Party or any other Enforcement Action taken (or any forbearance from
taking any Enforcement Action) in respect of the Senior Collateral by or on
behalf of any Senior Secured Party;


(iii) they have no right to (x) direct either the Senior Representative or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Senior Collateral or pursuant to the Senior Security Documents in respect
of the Senior Collateral or (y) consent or object to the exercise by the Senior
Representative or any other Senior Secured Party of any right, remedy or power
with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (iii), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);


(iv) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any Senior Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, and no Senior Secured Party shall be
liable for, any action taken or omitted to be taken by any Senior Secured Party
with respect to the Senior Collateral or pursuant to the Senior Documents in
respect of the Senior Collateral;


(v) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
their interest in or realize upon, the Senior Collateral; and


(vi) they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral.




14



--------------------------------------------------------------------------------





3.3    Judgment Creditors. In the event that any Term Loan Secured Party becomes
a judgment lien creditor in respect of Collateral as a result of its enforcement
of its rights as an unsecured creditor, such judgment lien shall be subject to
the terms of this Agreement for all purposes (including in relation to the ABL
Liens and the ABL Obligations) to the same extent as all other Liens securing
the Term Loan Obligations are subject to the terms of this Agreement. In the
event that any ABL Secured Party becomes a judgment lien creditor in respect of
Collateral as a result of its enforcement of its rights as an unsecured
creditor, such judgment lien shall be subject to the terms of this Agreement for
all purposes (including in relation to the Term Loan Liens and the Term Loan
Obligations) to the same extent as all other Liens securing the ABL Obligations
are subject to the terms of this Agreement.
3.4    Cooperation; Sharing of Information and Access. (a) The Term Loan
Representative, on behalf of itself and the other Term Loan Secured Parties,
agrees that each of them shall take such actions as the ABL Representative shall
reasonably request in connection with the exercise by the ABL Secured Parties of
their rights set forth herein in respect of the ABL Priority Collateral. The ABL
Representative, on behalf of itself and the other ABL Secured Parties, agrees
that each of them shall take such actions as the Term Loan Representative shall
reasonably request in connection with the exercise by the Term Loan Secured
Parties of their rights set forth herein in respect of the Term Loan Priority
Collateral.


(b) In the event that the ABL Representative shall, in the exercise of its
rights under the ABL Security Documents or otherwise, receive possession or
control of any books and Records of any Loan Party which contain information
identifying or pertaining to the Term Loan Priority Collateral, the ABL
Representative shall promptly notify the Term Loan Representative of such fact
and, upon request from the Term Loan Representative and as promptly as
practicable thereafter, either make available to the Term Loan Representative
such books and Records for inspection and duplication or provide to the Term
Loan Representative copies thereof. In the event that the Term Loan
Representative shall, in the exercise of its rights under the Term Loan Security
Documents or otherwise, receive possession or control of any books and records
of any Loan Party which contain information identifying or pertaining to any of
the ABL Priority Collateral, the Term Loan Representative shall promptly notify
the ABL Representative of such fact and, upon request from the ABL
Representative and as promptly as practicable thereafter, either make available
to the ABL Representative such books and records for inspection and duplication
or provide the ABL Representative copies thereof. With respect to any
Intellectual Property in which the ABL Representative does not possess a Senior
Lien, the Term Loan Representative hereby irrevocably grants the ABL
Representative (or its designee) a non-exclusive worldwide license or right to
use, to the maximum extent permitted by applicable law and to the extent of the
Term Loan Representative's interest therein, exercisable without payment of
royalty or other compensation, to use any of the Intellectual Property now or
hereafter owned by, licensed to, or otherwise used by the Loan Parties in order
for the ABL Representative (or its designee) and the ABL Secured Parties to
purchase, use, market, repossess, possess, store, assemble, manufacture,
process, sell, transfer, distribute or otherwise dispose of any asset included
in the ABL Priority Collateral in connection with the liquidation, disposition
or realization upon the ABL Priority Collateral in accordance with the terms and
conditions of the ABL Security Documents and the other ABL Documents. The Term
Loan Representative agrees that any sale, transfer or other disposition of any
of the Loan Parties' Intellectual Property (whether by foreclosure or otherwise)
will be subject to the ABL Representative’s rights as set forth in the foregoing
sentence.


(c) If the Term Loan Representative, or any agent or representative thereof, or
any receiver, shall, after the commencement of any Enforcement Action, obtain
possession or physical


15



--------------------------------------------------------------------------------





control of any of the Term Loan Priority Collateral, the Term Loan
Representative shall promptly notify the ABL Representative in writing of that
fact, and the ABL Representative shall, within ten Business Days thereafter,
notify the Term Loan Representative in writing as to whether the ABL
Representative desires to exercise access rights under this Agreement. In
addition, if the ABL Representative, or any agent or representative of the ABL
Representative, or any receiver, shall obtain possession or physical control of
any of the Term Loan Priority Collateral in connection with an Enforcement
Action, then the ABL Representative shall promptly notify the Term Loan
Representative that the ABL Representative is exercising its access rights under
this Agreement. Upon delivery of such notice by the ABL Representative to the
Term Loan Representative, the ABL Representative and Term Loan Representative
shall confer in good faith to coordinate with respect to the ABL
Representative’s exercise of such access rights, with such access rights to
apply to any parcel or item of Term Loan Priority Collateral access to which is
reasonably necessary to enable the ABL Representative during normal business
hours to convert ABL Priority Collateral consisting of raw materials and
work-in-process into saleable finished goods and/or to transport such ABL
Priority Collateral to a point where such conversion can occur, to otherwise
prepare ABL Priority Collateral for sale and/or to arrange or effect the sale of
ABL Priority Collateral (including the conducting of auctions) or obtain or make
copies of any invoices or other evidence of accounts receivable to collect upon
or otherwise realize on the ABL Priority Collateral, all in accordance with the
manner in which such matters are completed in the ordinary course of business.
Consistent with the definition of “Access Period,” access rights will apply to
differing parcels or items of Term Loan Priority Collateral at differing times,
in which case, a differing Access Period will apply to each such parcel or
items. During any pertinent Access Period, the ABL Representative and its
agents, representatives and designees shall have an irrevocable, non-exclusive
right to have access to, and a rent-free right to use, the relevant parcel or
item the Term Loan Priority Collateral for the purposes described above. The ABL
Representative shall take proper and reasonable care under the circumstances of
any Term Loan Priority Collateral that is used by the ABL Representative during
the Access Period and repair and replace any damage (ordinary wear-and-tear
excepted) caused by the ABL Representative or its agents, representatives or
designees and the ABL Representative shall comply with all applicable laws in
all material respects in connection with its use or occupancy or possession of
the Term Loan Priority Collateral. The ABL Representative shall indemnify and
hold harmless the Term Loan Representative and the Term Loan Secured Parties for
any injury or damage to Persons or property (ordinary wear-and-tear excepted)
caused by the acts or omissions of Persons under its control; provided, however,
that the ABL Representative and the ABL Secured Parties will not be liable for
any diminution in the value of Term Loan Priority Collateral caused by the
absence of the ABL Priority Collateral therefrom. The ABL Representative and the
Term Loan Representative shall cooperate and use reasonable efforts to ensure
that their activities during the Access Period as described above do not
interfere materially with the activities of the other as described above,
including the right of Term Loan Representative to show the Term Loan Priority
Collateral to prospective purchasers and to ready the Term Loan Priority
Collateral for sale. Consistent with the definition of the term “Access Period,”
if any order or injunction is issued or stay is granted or is otherwise
effective by operation of law that prohibits the ABL Representative from
exercising any of its rights hereunder, then the Access Period granted to the
ABL Representative under this Section 3.4 shall be stayed during the period of
such prohibition and shall continue thereafter for the number of days remaining
as required under this Section 3.4. The Term Loan Representative shall not
foreclose or otherwise sell, remove or dispose of any of the Term Loan Priority
Collateral during the Access Period with respect to such Collateral if the ABL
Representative (acting in good faith) informs the Term Loan Representative in
writing that such Collateral is reasonably necessary to enable the ABL
Representative to convert, transport or arrange to sell the ABL Priority
Collateral as described above.


16



--------------------------------------------------------------------------------







3.5    No Additional Rights For the Loan Parties Hereunder. Except as provided
in Section 3.6 hereof, if any ABL Secured Party or Term Loan Secured Party shall
enforce its rights or remedies in violation of the terms of this Agreement, no
Loan Party shall be entitled to use such violation as a defense to any action by
any ABL Secured Party or Term Loan Secured Party, nor to assert such violation
as a counterclaim or basis for set off or recoupment against any ABL Secured
Party or Term Loan Secured Party.
3.6    Actions Upon Breach. (a) If any ABL Secured Party or Term Loan Secured
Party, contrary to this Agreement, commences or participates in any action or
proceeding against any Loan Party or the Collateral, such Loan Party, with the
prior written consent of the ABL Representative or the Term Loan Representative,
as applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any ABL Secured Party or Term Loan Secured Party, as applicable,
may intervene and interpose such defense or plea in its or their name or in the
name of such Loan Party.
(b) Should any ABL Secured Party or Term Loan Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Collateral (including, without limitation, any attempt to realize
upon or enforce any remedy with respect to this Agreement), or fail to take any
action required by this Agreement, any ABL Secured Party or Term Loan Secured
Party (in its own name or in the name of the relevant Loan Party), as
applicable, or the relevant Loan Party, may obtain relief against such ABL
Secured Party or Term Loan Secured Party, as applicable, by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by each of the ABL Representative on behalf of each ABL Secured Party and
the Term Loan Representative on behalf of each Term Loan Secured Party that (i)
the ABL Secured Parties' or Term Loan Secured Parties', as applicable, damages
from its actions may at that time be difficult to ascertain and may be
irreparable, and (ii) each Term Loan Secured Party or ABL Secured Party, as
applicable, waives any defense that the Loan Parties and/or the Term Loan
Secured Parties and/or ABL Secured Parties, as applicable, cannot demonstrate
damage and/or be made whole by the awarding of damages.


Section 4.    Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.
4.1    Application of Proceeds.
(a) Application of Proceeds of Senior Collateral. The Senior Representative and
Junior Representative hereby agree that all Senior Collateral, and all Proceeds
thereof, received by either of them in connection with the collection, sale or
disposition of Senior Collateral shall be applied,


first, to the payment of costs and expenses (including reasonable attorneys fees
and expenses and court costs) of the Senior Representative in connection with
such Enforcement Action,


second, to the payment of the Senior Obligations in accordance with the Senior
Documents until the Senior Obligations Payment Date,


third, to the payment of the Junior Obligations, to the extent such Senior
Collateral also constitutes Junior Collateral, in accordance with the Junior
Documents, and


fourth, the balance, if any, to the Loan Parties or to whosoever may be lawfully


17



--------------------------------------------------------------------------------





entitled to receive the same or as a court of competent jurisdiction may direct.


All Proceeds of any sale of a Loan Party as a whole, or substantially all of the
assets of any Loan Party, or any sale where ABL Priority Collateral and Term
Loan Priority Collateral are sold together as a combined pool of assets, where
the consideration received is not allocated by type of asset, in connection with
or resulting from any Enforcement Action, and whether or not pursuant to an
Insolvency Proceeding, shall be distributed as follows under clause “second”
above: first to the ABL Representative for application to the ABL Obligations in
accordance with the terms of the ABL Documents, up to the amount of the book
value of the ABL Priority Collateral disposed of in such sale or owned by such
Loan Party (in the case of a sale of such Loan Party as a whole), second to the
Term Loan Representative for application to the Term Loan Obligations in
accordance with the terms of the Term Loan Documents to the extent such Proceeds
exceed the book value of the ABL Priority Collateral.


The parties hereto agree and acknowledge that, as of the date hereof, the Loan
Documents each include mandatory prepayment provisions. With respect to any
mandatory prepayments required to be made under any of the Loan Documents (other
than those made with Proceeds received in connection with the collection, sale
or disposition of Senior Collateral), such mandatory prepayments shall be made
in the manner set forth in the applicable Loan Documents; provided that (x) any
mandatory prepayment made with Term Loan Priority Collateral or the Proceeds
thereof shall be applied first to prepay in full the Term Loan Obligations in
accordance with the terms of the Term Loan Documents and thereafter to prepay
(or cash collateralize) the ABL Obligations in accordance with the terms of the
ABL Documents and (y) any mandatory prepayment made with Proceeds of ABL
Priority Collateral shall be applied first to prepay (or cash collateralize) in
full the ABL Obligations in accordance with the terms of the ABL Documents and
thereafter to prepay the Term Loan Obligations in accordance with the terms of
the Term Loan Documents.


(b) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.


(c) Segregation of Collateral. Until the occurrence of the Senior Obligations
Payment Date, any Senior Collateral that may be received by any Junior Secured
Party in violation of this Agreement shall, to the extent practicable and in
accordance with its normal practices, be segregated and held in trust and
promptly paid over to the Senior Representative, for the benefit of the Senior
Secured Parties, in the same form as received, with any necessary endorsements,
and each Junior Secured Party hereby authorizes the Senior Representative to
make any such endorsements as agent for the Junior Representative (which
authorization, being coupled with an interest, is irrevocable).


4.2    Releases of Liens. (a) (i) Upon any release, sale or disposition of ABL
Priority Collateral permitted pursuant to the terms of the ABL Documents that
results in the release of the ABL Lien (other than release of the ABL Lien due
to the occurrence of the ABL Obligations Payment Date, and any release of the
ABL Lien after the occurrence and during the continuance of any event of default
under the Term Loan Agreement) on any ABL Priority Collateral, the Term Loan
Lien on such ABL Priority Collateral (excluding any portion of the proceeds of
such ABL Priority Collateral remaining after the ABL Obligations Payment Date
occurs) shall be automatically and


18



--------------------------------------------------------------------------------





unconditionally released with no further consent or action of any Person so long
as such release, sale or disposition of ABL Priority Collateral is permitted
pursuant to the terms of the Term Loan Documents.
(ii) Upon any release, sale or disposition of ABL Priority Collateral pursuant
to any Enforcement Action that results in the release of the ABL Lien (other
than release of the ABL Lien due to the occurrence of the ABL Obligations
Payment Date) on any ABL Priority Collateral, the Term Loan Lien on such ABL
Priority Collateral (excluding any portion of the proceeds of such ABL Priority
Collateral remaining after the ABL Obligations Payment Date occurs) shall be
automatically and unconditionally released with no further consent or action of
any Person so long as the proceeds of such ABL Priority Collateral are applied
in accordance with Section 4.1(a) (with, in the case of ABL Obligations
consisting of debt of a revolving nature, a corresponding permanent reduction in
the commitments thereto).


(iii) The Term Loan Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the ABL
Representative or the Borrower shall reasonably request in writing to evidence
any release of the Term Loan Lien described herein. The Term Loan Representative
hereby appoints the ABL Representative and any officer or duly authorized person
of the ABL Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of the Term Loan Representative and in the name of the Term Loan
Representative or in the ABL Representative’s own name, from time to time, in
the ABL Representative’s sole discretion, for the purposes of carrying out the
terms of this Section 4.2, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 4.2, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).


(b) (i) Upon any release, sale or disposition of Term Loan Priority Collateral
permitted pursuant to the terms of the Term Loan Documents that results in the
release of the Term Loan Lien (other than release of the Term Loan Lien due to
the occurrence of the Term Loan Obligations Payment Date, and any release of the
Term Loan Lien after the occurrence and during the continuance of any event of
default under the ABL Agreement) on any Term Loan Priority Collateral, the ABL
Lien on such Term Loan Priority Collateral (excluding any portion of the
proceeds of such Term Loan Priority Collateral remaining after the Term Loan
Obligations Payment Date occurs) shall be automatically and unconditionally
released with no further consent or action of any Person so long as such
release, sale or disposition of Term Loan Priority Collateral is permitted
pursuant to the terms of the ABL Documents.


(ii) Upon any release, sale or disposition of Term Loan Priority Collateral
pursuant to any Enforcement Action that results in the release of the Term Loan
Lien (other than release of the Term Loan Lien due to the occurrence of the Term
Loan Obligations Payment Date) on any Term Loan Priority Collateral, the ABL
Lien on such Term Loan Priority Collateral (excluding any portion of the
proceeds of such Term Loan Priority Collateral remaining after the Term Loan
Obligations Payment Date occurs) shall be automatically and unconditionally
released with no further consent or action of any Person so long as the proceeds
of such Term Loan Priority Collateral are applied in accordance with Section
4.1(a) (with, in the case of Term Loan Obligations consisting of debt of a
revolving nature, a corresponding permanent reduction in the commitments
thereto).


(iii) The ABL Representative shall promptly execute and deliver such release


19



--------------------------------------------------------------------------------





documents and instruments and shall take such further actions as the Term Loan
Representative or the Borrower shall reasonably request in writing to evidence
any release of the ABL Lien described herein. The ABL Representative hereby
appoints the Term Loan Representative and any officer or duly authorized person
of the Term Loan Representative, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power of attorney in the place
and stead of the ABL Representative and in the name of the ABL Representative or
in the Term Loan Representative’s own name, from time to time, in the Term Loan
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).


4.3    Certain Real Property Notices; Insurance. (a) The Loan Parties shall give
each of the Term Loan Representative and the ABL Representative at least 90 days
prior written notice of any disposition of any Real Property owned by any Loan
Party at which ABL Priority Collateral is stored or otherwise located.
(b)The Term Loan Representative shall give the ABL Representative at least 30
days notice prior to commencing any Enforcement Action against any Real Property
(including, for the avoidance of doubt, the commencement of any action against
title insurance policies) owned by any Loan Party at which ABL Priority
Collateral is stored or otherwise located or to dispossess any Loan Party from
such Real Property.
(c) Proceeds of Collateral include insurance proceeds and therefore the Lien
Priority shall govern the ultimate disposition of casualty insurance proceeds.
The ABL Representative and Term Loan Representative shall be named as additional
insureds and lender loss payees with respect to all insurance policies relating
to Collateral. The ABL Representative shall have the sole and exclusive right,
as against the Term Loan Representative, to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of ABL Priority
Collateral. The Term Loan Representative shall have the sole and exclusive
right, as against the ABL Representative, to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of Term Loan
Priority Collateral. All proceeds of such insurance shall be remitted to the ABL
Representative or the Term Loan Representative, as the case may be, and each of
the Term Loan Representative and ABL Representative shall cooperate (if
necessary) in a reasonable manner in effecting the payment of insurance proceeds
in accordance with Section 4.1.


Section 5.    Insolvency Proceedings.
5.1    Filing of Motions. Until the Senior Obligations Payment Date has
occurred, the Junior Representative agrees on behalf of itself and the other
Junior Secured Parties that no Junior Secured Party shall, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case in respect of any of the Senior Collateral, including,
without limitation, with respect to the determination of any Liens or claims
held by the Senior Representative (including the validity and enforceability
thereof) or any other Senior Secured Party in respect of any Senior Collateral
or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise; provided that the Junior Representative may (i)
file a proof of claim in an Insolvency Proceeding, and (ii) file any necessary
responsive or defensive pleadings in opposition of any motion or other pleadings
made by any Person objecting to or otherwise seeking the disallowance of any
Person objecting to or otherwise seeking the disallowance of the claims of


20



--------------------------------------------------------------------------------





the Junior Secured Parties on the Senior Collateral, subject to the limitations
contained in this Agreement and only if consistent with the terms and the
limitations on the Junior Representative imposed hereby.
5.2    Financing Matters. (a) If any Loan Party becomes subject to any
Insolvency Proceeding in the United States at any time prior to the ABL
Obligations Payment Date, and if the ABL Representative or the other ABL Secured
Parties desire to consent (or not object) to the use of cash collateral under
the Bankruptcy Code or to provide financing to any Loan Party under the
Bankruptcy Code or to consent (or not object) to the provision of such financing
to any Loan Party by any third party (any such financing, “ABL DIP Financing”),
then the Term Loan Representative agrees, on behalf of itself and the other Term
Loan Secured Parties, that each Term Loan Secured Party (i) (x) will be deemed
to have consented to, will raise no objection to, nor support any other Person
objecting to, the use of such cash collateral or to such ABL DIP Financing on
the grounds of a failure to provide “adequate protection” for the Term Loan
Representative’s Lien on the Collateral to secure the Term Loan Obligations or
on any other grounds and (y) will not request any adequate protection solely as
a result of such ABL DIP Financing except as set forth in Section 5.4 below and
(ii) will subordinate (and will be deemed hereunder to have subordinated) the
Term Loan Liens on any ABL Priority Collateral (A) to such ABL DIP Financing on
the same terms as the ABL Liens are subordinated thereto (and such subordination
will not alter in any manner the terms of this Agreement), (B) to any adequate
protection provided to the ABL Secured Parties and (C) to any “carve-out” agreed
to by the ABL Representative or the other ABL Secured Parties, so long as (x)
the Term Loan Representative retains its Lien on the Collateral to secure the
Term Loan Obligations (in each case, including Proceeds thereof arising after
the commencement of the case under the Bankruptcy Code) and, as to the Term Loan
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the Bankruptcy Code and any Lien securing
such ABL DIP Financing is junior and subordinate to the Lien of the Term Loan
Representative on the Term Loan Priority Collateral, (y) all Liens on ABL
Priority Collateral securing any such ABL DIP Financing shall be senior to or on
a parity with the Liens of the ABL Representative and the ABL Lenders securing
the ABL Obligations on ABL Priority Collateral and (z) if the ABL Representative
receives a replacement or adequate protection Lien on post-petition assets of
the debtor to secure the ABL Obligations, and such replacement or adequate
protection Lien is on any of the Term Loan Priority Collateral, (1) such
replacement or adequate protection Lien on such post-petition assets which are
part of the Term Loan Priority Collateral (the “Term Loan Post-Petition Assets”)
is junior and subordinate to the Lien in favor of the Term Loan Representative
on the Term Loan Priority Collateral and (2) the Term Loan Representative also
receives a replacement or adequate protection Lien on such Term Loan
Post-Petition Assets of the debtor to secure the Term Loan Obligations. In no
event will any of the ABL Secured Parties and their affiliates seek to obtain a
priming Lien on any of the Term Loan Priority Collateral and nothing contained
herein shall be deemed to be a consent by Term Loan Secured Parties to any
adequate protection payments using Term Loan Priority Collateral.


(b) If any Loan Party becomes subject to any Insolvency Proceeding in the United
States at any time prior to the Term Loan Obligations Payment Date, and if the
Term Loan Representative or the other Term Loan Secured Parties desire to
consent (or not object) or to provide financing to any Loan Party under the
Bankruptcy Code or to consent (or not object) to the provision of such financing
to any Loan Party by any third party (any such financing, “Term Loan DIP
Financing”), then the ABL Representative agrees, on behalf of itself and the
other ABL Secured Parties, that each ABL Secured Party (i) (x) will be deemed to
have consented to, will raise no objection to, nor support any other Person
objecting to such Term Loan DIP Financing on the grounds of a failure to provide
“adequate protection” for the ABL Representative's Lien on the Collateral to
secure the ABL Obligations or on any other grounds and (y) will not request any
adequate protection solely as a result of such Term Loan DIP Financing except as
set forth in Section 5.4 below and (ii) will


21



--------------------------------------------------------------------------------





subordinate (and will be deemed hereunder to have subordinated) the ABL Liens on
any Term Loan Priority Collateral (A) to such Term Loan DIP Financing on the
same terms as the Term Loan Liens are subordinated thereto (and such
subordination will not alter in any manner the terms of this Agreement), (B) to
any adequate protection provided to the Term Loan Secured Parties and (C) to any
“carve-out” agreed to by the Term Loan Representative or the other Term Loan
Secured Parties, so long as (x) the ABL Representative retains its Lien on the
Collateral to secure the ABL Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under the Bankruptcy Code)
and, as to the ABL Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the Bankruptcy Code and any
Lien securing such Term Loan DIP Financing is junior and subordinate to the Lien
of the ABL Representative on the ABL Priority Collateral, (y) all Liens on Term
Loan Priority Collateral securing any such Term Loan DIP Financing shall be
senior to or on a parity with the Liens of the Term Loan Representative and the
Term Loan Secured Parties securing the Term Loan Obligations on Term Loan
Priority Collateral and (z) if the Term Loan Representative receives a
replacement or adequate protection Lien on post-petition assets of the debtor to
secure the Term Loan Obligations, and such replacement or adequate protection
Lien is on any of the ABL Priority Collateral, (1) such replacement or adequate
protection Lien on such post-petition assets which are part of the ABL Priority
Collateral (the “ABL Post-Petition Assets”) is junior and subordinate to the
Lien in favor of the ABL Representative on the ABL Priority Collateral and (2)
the ABL Representative also receives a replacement or adequate protection Lien
on such ABL Post-Petition Assets of the debtor to secure the ABL Obligations. In
no event will any of the Term Loan Secured Parties and their affiliates seek to
obtain a priming Lien on any of the ABL Priority Collateral, and nothing
contained herein shall be deemed to be a consent by the ABL Secured Parties to
any adequate protection payments using ABL Priority Collateral.


(c) All Liens granted to the Term Loan Representative or the ABL Representative
in any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement.


(d)    The Term Loan Representative, for itself and on behalf of the other Term
Loan Secured Parties, waives any claim it may hereafter have against any ABL
Secured Party arising out of the election of any ABL Secured Party of the
application of Section 1111(b)(2) of the Bankruptcy Code. The ABL
Representative, for itself and on behalf of the other ABL Secured Parties,
waives any claim it may hereafter have against any Term Loan Secured Party
arising out of the election of any Term Loan Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code.


5.3    Relief From the Automatic Stay. Until the ABL Obligations Payment Date,
the Term Loan Representative agrees, on behalf of itself and the other Term Loan
Secured Parties, that none of them will seek relief from the automatic stay or
from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any ABL Priority Collateral,
without the prior written consent of the ABL Representative. Until the Term Loan
Obligations Payment Date, the ABL Representative agrees, on behalf of itself and
the other ABL Secured Parties, that none of them will seek relief from the
automatic stay or from any other stay in any Insolvency Proceeding or take any
action in derogation thereof, in each case in respect of any Term Loan Priority
Collateral, without the prior written consent of the Term Loan Representative.
In addition, neither the Term Loan Representative nor the ABL Representative
shall seek any relief from the automatic stay with respect to any Collateral
without providing 10 days’ prior written notice to the other, unless otherwise
agreed by both the ABL Representative and the Term Loan Representative.


22



--------------------------------------------------------------------------------







5.4    Adequate Protection. (a) The Term Loan Representative, on behalf of
itself and the other Term Loan Secured Parties, agrees that, prior to the ABL
Obligations Payment Date, so long as the ABL Representative and the other ABL
Secured Parties comply with Section 5.4(b), none of them shall object to,
contest, or support any other Person objecting to or contesting, (i) any request
by the ABL Representative or the other ABL Secured Parties for adequate
protection of its interest in the Collateral or any adequate protection provided
to the ABL Representative or the other ABL Secured Parties (unless the adequate
protection is sought in the form of a cash payment (whether an individual
payment or in periodic installments) and in each case, such payments are made
from the proceeds of the Term Loan Priority Collateral or, unless agreed by the
Term Loan Representative, from Term Loan DIP Financing or is in contravention of
Section 5.2(b)), (ii) any objection by the ABL Representative or any other ABL
Secured Parties to any motion, relief, action or proceeding based on a claim of
a lack of adequate protection in the Collateral or (iii) the payment of
interest, fees, expenses or other amounts to the ABL Representative or any other
ABL Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise; provided that any action described in the foregoing clauses (i) and
(ii) does not violate Section 5.2. The Term Loan Representative, on behalf of
itself and the other Term Loan Secured Parties, further agrees that, prior to
the ABL Obligations Payment Date, none of them shall assert or enforce any claim
under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise that is
senior to or on a parity with the ABL Liens for costs or expenses of preserving
or disposing of any ABL Priority Collateral. Notwithstanding anything to the
contrary set forth in this Section and in Section 5.2(a)(i)(y), but subject to
all other provisions of this Agreement (including, without limitation, Section
5.2(a)(i)(x) and Section 5.3), in any Insolvency Proceeding, if the ABL Secured
Parties (or any subset thereof) are granted adequate protection consisting of
additional collateral that constitutes ABL Priority Collateral (with replacement
liens on such additional collateral) and superpriority claims in connection with
any ABL DIP Financing or use of cash collateral, and the ABL Secured Parties do
not object to the adequate protection being provided to them, then in connection
with any such ABL DIP Financing or use of cash collateral the Term Loan
Representative, on behalf of itself and any of the Term Loan Secured Parties,
may, as adequate protection of their interests in the ABL Priority Collateral,
seek or accept (and the ABL Representative and the ABL Secured Parties shall not
object to) adequate protection consisting solely of (x) a replacement Lien on
the same additional collateral, subordinated to the Liens securing the ABL
Obligations and such ABL DIP Financing on the same basis as the other Term Loan
Liens on the ABL Priority Collateral are so subordinated to the ABL Obligations
under this Agreement and (y) superpriority claims junior in all respects to the
superpriority claims granted to the ABL Secured Parties, provided, however, that
the Term Loan Representative shall have irrevocably agreed, pursuant to Section
1129(a)(9) of the Bankruptcy Code, on behalf of itself and the Term Loan Secured
Parties, in any stipulation and/or order granting such adequate protection, that
such junior superpriority claims may be paid under any plan of reorganization in
any combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims.
(b) The ABL Representative, on behalf of itself and the other ABL Secured
Parties, agrees that, prior to the Term Loan Obligations Payment Date, so long
as the Term Loan Representative and the other Term Loan Secured Parties comply
with Section 5.4(a), none of them shall object to, contest, or support any other
Person objecting to or contesting, (i) any request by the Term Loan
Representative or the other Term Loan Secured Parties for adequate protection of
its interest in the Collateral or any adequate protection provided to the Term
Loan Representative or the other Term Loan Secured Parties (unless the adequate
protection is sought in the form of a cash payment (whether an individual
payment or in periodic installments) and in each case, such payments are made
from the proceeds of the ABL Priority Collateral or, unless agreed by the ABL
Representative, from ABL DIP Financing or is in contravention of Section 5.2(a)
or the final sentence of this Section 5.4(b)), (ii) any objection by the Term
Loan Representative or any other Term Loan Secured Parties


23



--------------------------------------------------------------------------------





to any motion, relief, action or proceeding based on a claim of a lack of
adequate protection in the Collateral or (iii) the payment of interest, fees,
expenses or other amounts to the Term Loan Representative or any other Term Loan
Secured Party under Section 506(b) or 506(c) of the Bankruptcy Code or
otherwise; provided that any action described in the foregoing clauses (i) and
(ii) does not violate Section 5.2. The ABL Representative, on behalf of itself
and the other ABL Secured Parties, further agrees that, prior to the Term Loan
Obligations Payment Date, none of them shall assert or enforce any claim under
Section 506(b) or 506(c) of the Bankruptcy Code or otherwise that is senior to
or on a parity with the Term Loan Liens for costs or expenses of preserving or
disposing of any Term Loan Priority Collateral. Notwithstanding anything to the
contrary set forth in this Section and in Section 5.2(b)(i)(y), but subject to
all other provisions of this Agreement (including, without limitation, Section
5.2(b)(i)(x) and Section 5.3), in any Insolvency Proceeding, if the Term Loan
Secured Parties (or any subset thereof) are granted adequate protection
consisting of additional collateral that constitutes Term Loan Priority
Collateral (with replacement liens on such additional collateral) and
superpriority claims in connection with any Term Loan DIP Financing or use of
cash collateral, and the Term Loan Secured Parties do not object to the adequate
protection being provided to them, then in connection with any such Term Loan
DIP Financing or use of cash collateral the ABL Representative, on behalf of
itself and any of the ABL Secured Parties, may, as adequate protection of their
interests in the Term Loan Priority Collateral, seek or accept (and the Term
Loan Representative and the Term Loan Secured Parties shall not object to)
adequate protection consisting solely of (x) a replacement Lien on the same
additional collateral, subordinated to the Liens securing the Term Loan
Obligations on the same basis as the other ABL Liens on the Term Loan Priority
Collateral are so subordinated to the Term Loan Liens under this Agreement and
(y) superpriority claims junior in all respects to such superpriority claims
granted to the Term Loan Secured Parties, provided, however, that the ABL
Representative shall have irrevocably agreed, pursuant to Section 1129(a)(9) of
the Bankruptcy Code, on behalf of itself and the ABL Secured Parties, in any
stipulation and/or order granting such adequate protection, that such junior
superpriority claims may be paid under any plan of reorganization in any
combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims.
Notwithstanding the foregoing, nothing contained herein shall be deemed to be a
consent by any of the ABL Secured Parties to the use of cash collateral under
the Bankruptcy Code by the Term Loan Secured Parties, and any use of such cash
collateral shall require the prior written consent of the ABL Representative.


5.5    Avoidance Issues. If any Senior Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise (including pursuant to any settlement entered into by an ABL Secured
Party or a Term Loan Secured Party in its discretion), then the Senior
Obligations shall be reinstated to the extent of such Recovery and deemed to be
outstanding as if such payment had not occurred and the Senior Obligations
Payment Date shall be deemed not to have occurred. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto. The
Junior Secured Parties agree that none of them shall be entitled to benefit from
any avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference or
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead be allocated and turned over
for application in accordance with the priorities set forth in this Agreement.


24



--------------------------------------------------------------------------------





5.6    Asset Dispositions in an Insolvency Proceeding. Neither the Junior
Representative nor any other Junior Secured Party shall, in an Insolvency
Proceeding or otherwise, oppose any sale or disposition of any Senior Collateral
(including any motion for bid procedures or other procedures related to the
disposition that is the subject of any motion to dispose of such Collateral)
that is supported by the Senior Secured Parties, and the Junior Representative
and each other Junior Secured Party will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale of any Senior
Collateral (and to such bid procedures or other such procedures) supported by
the Senior Secured Parties and to have released their Junior Liens on such
assets, provided that this Section 5.6 shall not apply to any case of a sale or
disposition of Real Property unless the ABL Representative has received at least
90 days prior notice of the consummation of any such sale. Notwithstanding any
other provision herein to the contrary, any distribution of debt or equity
obligations of any reorganized Loan Party or pursuant to a plan of
reorganization on account of an allowed secured claim shall be deemed to be a
distribution from or in respect of Collateral or Proceeds for all purposes of
this Agreement.
5.7    Other Matters. To the extent that the Senior Representative or any Senior
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code with respect to any of the Collateral on which it has a Junior
Lien, such Senior Representative agrees, on behalf of itself and the other
Senior Secured Parties, not to assert any of such rights without the prior
written consent of the Junior Representative; provided that if requested by the
Junior Representative, such Senior Representative shall timely exercise such
rights in the manner requested by the Junior Representative, including any
rights to payments in respect of such rights.
5.8    Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding
5.9    Reorganization Securities. If, in any Insolvency Proceeding, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed, pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of any two or more of the
Term Loan Obligations and the ABL Obligations, then, to the extent the debt
obligations distributed on account of the Term Loan Obligations or such ABL
Obligations are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.


Section 6    Term Loan Documents and ABL Documents.


(a) Each Loan Party and the Term Loan Representative, on behalf of itself and
the Term Loan Secured Parties, agrees that it shall not at any time execute or
deliver any amendment or other modification to any of the Term Loan Documents in
violation of this Agreement.


(b) Each Loan Party and the ABL Representative, on behalf of itself and the ABL
Secured Parties, agrees that it shall not at any time execute or deliver any
amendment or other modification to any of the ABL Documents in violation of this
Agreement.


(c) In the event the Senior Representative enters into any amendment, waiver or


25



--------------------------------------------------------------------------------





consent in respect of any of the Senior Security Documents which is not
materially adverse to the Junior Secured Parties for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Security Document or changing in any manner the rights of any
parties thereunder, in each case solely with respect to any Senior Collateral,
then such amendment, waiver or consent shall apply automatically to any
comparable provision of the Comparable Security Document without the consent of
or action by any Junior Secured Party (with all such amendments, waivers and
modifications subject to the terms hereof); provided that, (i) no such
amendment, waiver or consent shall have the effect of removing assets subject to
the Lien of any Junior Security Document, except to the extent that a release of
such Lien is required by Section 4.2, (ii) any such amendment, waiver or consent
that materially and adversely affects the rights of the Junior Secured Parties
and does not affect the Senior Secured Parties in a like or similar manner shall
not apply to the Junior Security Documents without the consent of the Junior
Representative, (iii) no such amendment, waiver or consent with respect to any
provision applicable to the Junior Representative under the Junior Loan
Documents shall be made without the prior written consent of the Junior
Representative, (iv) notice of such amendment, waiver or consent shall be given
to the Junior Representative no later than 30 days after its effectiveness,
provided that the failure to give such notice shall not affect the effectiveness
and validity thereof and (v) such amendment, waiver or modification to the
applicable Junior Security Documents shall be approved by the Borrower in
writing.


Section 7.    Purchase Options.
7.1    Notice of Exercise. (a) Upon the occurrence and during the continuance of
an “Event of Default” under the ABL Documents, if such Event of Default remains
uncured or unwaived for at least sixty (60) consecutive days (such date, an “ABL
Purchase Trigger Event Date”) and the requisite ABL Lenders have not agreed to
forbear from the exercise of remedies (or, if earlier, within five (5) Business
Days after the ABL Representative notifies the Term Loan Representative that it
shall exercise remedies), all or a portion of the Term Loan Creditors, acting as
a single group, shall have the option at any time upon five (5) Business Days'
prior written notice to the ABL Representative to purchase all of the ABL
Obligations from the ABL Secured Parties. Such notice from such Term Loan
Creditors to the ABL Representative shall be irrevocable. Such notice must be
delivered on or prior to earlier of (x) the tenth (10th) Business Day after the
applicable ABL Purchase Trigger Event Date and (y) the fifth (5th) Business Day
after the ABL Representative notifies the Term Loan Representative that it shall
exercise remedies in connection with the applicable “Event of Default” under the
ABL Documents.
(b) Upon the occurrence and during the continuance of an “Event of Default”
under the Term Loan Documents, if such Event of Default remains uncured or
unwaived for at least sixty (60) consecutive days (such date, a “TLB Purchase
Trigger Event Date”) and the Term Loan Representative has not agreed to forbear
from the exercise of remedies (or, if earlier, within five (5) Business Days
after the Term Loan Representative notifies the ABL Representative that it shall
exercise remedies), all or a portion of the ABL Creditors, acting as a single
group, shall have the option at any time upon five (5) Business Days' prior
written notice to the Term Loan Representative to purchase all of the Term Loan
Obligations from the Term Loan Creditors. Such notice from such ABL Creditors to
the Term Loan Representative shall be irrevocable. Such notice must be delivered
on or prior to earlier of (x) the tenth (10th) Business Day after the applicable
TLB Purchase Trigger Event Date and (y) the fifth (5th) Business Day after the
Term Loan Representative notifies the ABL Representative that it shall exercise
remedies in connection with the applicable “Event of Default” under the Term
Loan Documents.




26



--------------------------------------------------------------------------------





7.2    Purchase and Sale. (a) On the date specified by the relevant Term Loan
Creditors in the notice contemplated by Section 7.1(a) above (which shall not be
less than five (5) Business Days, nor more than twenty (20) calendar days, after
the receipt by the ABL Representative of the notice of the relevant Term Loan
Creditor's election to exercise such option), the ABL Lenders shall sell to the
relevant Term Loan Creditors, and the relevant Term Loan Creditors shall
purchase from the ABL Lenders, the ABL Obligations, provided that, the ABL
Representative and the ABL Secured Parties shall retain all rights to be
indemnified or held harmless by the Loan Parties in accordance with the terms of
the ABL Documents but shall not retain any rights to the security therefor.
(b) On the date specified by the relevant ABL Creditors in the notice
contemplated by Section 7.1(b) above (which shall not be less than five (5)
Business Days, nor more than twenty (20) calendar days, after the receipt by the
Term Loan Representative of the notice of the relevant ABL Creditor's election
to exercise such option), the Term Loan Creditors shall sell to the relevant ABL
Creditors, and the relevant ABL Creditors shall purchase from the Term Loan
Creditors, the Term Loan Obligations, provided that, the Term Loan
Representative and the Term Loan Secured Parties shall retain all rights to be
indemnified or held harmless by the Loan Parties in accordance with the terms of
the Term Loan Documents but shall not retain any rights to the security
therefor.


7.3    Payment of Purchase Price. Upon the date of such purchase and sale, the
relevant Term Loan Creditors or the relevant ABL Creditors, as applicable, shall
(a) pay to the ABL Representative for the benefit of the ABL Creditors (with
respect to a purchase of the ABL Obligations) or to the Term Loan Representative
for the benefit of the Term Loan Creditors (with respect to a purchase of the
Term Loan Obligations) as the purchase price therefor the full amount of all the
ABL Obligations or Term Loan Obligations, as applicable, then outstanding and
unpaid (including principal, interest, fees and expenses, including reasonable
attorneys' fees and legal expenses but specifically excluding any prepayment
premium, termination or similar fees), (b) with respect to a purchase of the ABL
Obligations, furnish cash collateral to the ABL Representative in a manner and
in such amounts as the ABL Representative determines is reasonably necessary to
secure the ABL Representative, the ABL Secured Parties, letter of credit issuing
banks and applicable affiliates in connection with any issued and outstanding
letters of credit, hedging obligations and cash management obligations secured
by the ABL Documents, (c) with respect to a purchase of the ABL Obligations,
agree to reimburse the ABL Representative, the ABL Secured Parties and letter of
credit issuing banks for any loss, cost, damage or expense (including reasonable
attorneys' fees and legal expenses) in connection with any commissions, fees,
costs or expenses related to any issued and outstanding letters of credit as
described above and any checks or other payments provisionally credited to the
ABL Obligations, and/or as to which the ABL Representative has not yet received
final payment, (d) agree to reimburse the ABL Secured Parties or the Term Loan
Secured Parties, as applicable, and with respect to a purchase of the ABL
Obligations letter of credit issuing banks, in respect of indemnification
obligations of the Loan Parties under the ABL Documents or the Term Loan
Documents, as applicable, as to matters or circumstances known to the ABL
Representative or the Term Loan Representative, as applicable, at the time of
the purchase and sale which would reasonably be expected to result in any loss,
cost, damage or expense (including reasonable attorneys' fees and legal
expenses) to the ABL Secured Parties, the Term Loan Secured Parties or letter of
credit issuing banks, as applicable, and (e) agree to indemnify and hold
harmless the ABL Secured Parties or the Term Loan Secured Parties, as
applicable, and with respect to a purchase of the ABL Obligations letter of
credit issuing banks, from and against any loss, liability, claim, damage or
expense (including reasonable fees and expenses of legal counsel) arising out of
any claim asserted by a third party in respect of the ABL Obligations or the
Term Loan Obligations, as applicable, as a direct result of any acts by any Term
Loan Secured Party or any ABL Secured Party, as applicable, occurring after the
date


27



--------------------------------------------------------------------------------





of such purchase. Such purchase price and cash collateral shall be remitted by
wire transfer in federal funds to such bank account as the ABL Representative or
the Term Loan Representative, as applicable, may designate in writing for such
purpose.
7.4    Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by any selling
party (or the ABL Representative or the Term Loan Representative, as applicable)
and without recourse of any kind, except that the selling party shall represent
and warrant: (a) the amount of the ABL Obligations or Term Loan Obligations, as
applicable, being purchased from it, (b) that such ABL Secured Party or Term
Loan Secured Party, as applicable, or the Borrower owns the ABL Obligations or
Term Loan Obligations, as applicable, free and clear of any Liens or
encumbrances and (c) that such ABL Secured Party or Term Loan Secured Party, as
applicable, has the right to assign such ABL Obligations or Term Loan
Obligations, as applicable, and the assignment is duly authorized.
Section 8    Reliance; Waivers; etc.
8.1    Reliance. The ABL Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Term Loan Representative, on
behalf of it itself and the other Term Loan Secured Parties, expressly waives
all notice of the acceptance of and reliance on this Agreement by the ABL
Representative and the other ABL Secured Parties. The Term Loan Documents are
deemed to have been executed and delivered, and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement. The ABL Representative, on behalf of itself and the other ABL Secured
Parties, expressly waives all notices of the acceptance of and reliance on this
Agreement by the Term Loan Representative and the other Term Loan Secured
Parties.
8.2    No Warranties or Liability. The Term Loan Representative and the ABL
Representative acknowledge and agree that neither has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectability or enforceability of any other ABL Document or any Term Loan
Document. Except as otherwise provided in this Agreement, the Term Loan
Representative and the ABL Representative will be entitled to manage and
supervise the respective extensions of credit to any Loan Party in accordance
with law and their usual practices, modified from time to time as they deem
appropriate.
8.3    No Waivers. No right or benefit of any party hereunder shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the ABL Documents or the Term Loan
Documents.
Section 9.    Obligations Unconditional. All rights, interests, agreements and
obligations hereunder of the Senior Representative and the Senior Secured
Parties in respect of any Collateral and the Junior Representative and the
Junior Secured Parties in respect of such Collateral shall remain in full force
and effect regardless of:
(a) any lack of validity or enforceability of any Senior Document or any Junior
Document and regardless of whether the Liens of the Senior Representative and
Senior Secured Parties are not perfected or are voidable for any reason;
(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Obligations or Junior Obligations, or any amendment
or waiver or other


28



--------------------------------------------------------------------------------





modification, including any increase in the amount thereof or any refinancing,
whether by course of conduct or otherwise, of the terms of any Senior Document
or any Junior Document;
(c) any exchange, release or lack of perfection of any Lien on any Collateral or
any other asset, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;


(d)    the commencement of any Insolvency Proceeding in respect of any Loan
Party; or


(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of any Secured Obligation or of
any Junior Secured Party in respect of this Agreement.


Section 10.    Miscellaneous.
10.1    Rights of Subrogation. The Term Loan Representative, for and on behalf
of itself and the Term Loan Secured Parties, agrees that no payment to the ABL
Representative or any ABL Secured Party pursuant to the provisions of this
Agreement shall entitle the Term Loan Representative or any Term Loan Secured
Party to exercise any rights of subrogation in respect thereof until the ABL
Obligations Payment Date. Following the ABL Obligations Payment Date, the ABL
Representative agrees to execute such documents, agreements, and instruments as
the Term Loan Representative or any Term Loan Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the ABL Obligations resulting from payments to the ABL
Representative by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Representative are paid by such Person upon request for payment thereof. The
ABL Representative, for and on behalf of itself and the ABL Secured Parties,
agrees that no payment to the Term Loan Representative or any Term Loan Secured
Party pursuant to the provisions of this Agreement shall entitle the ABL
Representative or any ABL Secured Party to exercise any rights of subrogation in
respect thereof until the Term Loan Obligations Payment Date. Following the Term
Loan Obligations Payment Date, the Term Loan Representative agrees to execute
such documents, agreements, and instruments as the ABL Representative or any ABL
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the Term Loan Obligations resulting from
payments to the Term Loan Representative by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the Term Loan Representative are paid by such Person
upon request for payment thereof.
10.2    Further Assurances. Each of the Term Loan Representative and the ABL
Representative will, at any time and from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or desirable, or that the other party may reasonably request,
in order to protect any right or interest granted or purported to be granted
hereby or to enable the ABL Representative or the Term Loan Representative to
exercise and enforce its rights and remedies hereunder; provided, however, that
no party shall be required to pay over any payment or distribution, execute any
instruments or documents, or take any other action referred to in this Section
10.2, to the extent that such action would contravene any law, order or other
legal requirement or any of the terms or provisions of this Agreement, and in
the event of a controversy or dispute, such party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this Section
10.2.




29



--------------------------------------------------------------------------------





10.3    Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Document or any Term Loan Document, the
provisions of this Agreement shall govern.
10.4    Continuing Nature of Provisions. Subject to Section 5.5, this Agreement
shall continue to be effective, and shall not be terminable by any party hereto,
until the earlier of (i) the ABL Obligations Payment Date and (ii) the Term Loan
Obligations Payment Date; provided that if a Replacement ABL Agreement or
Replacement Term Loan Agreement, as applicable, is entered into following such
termination, the relevant Secured Parties agree to, upon the request of any Loan
Party, restore this Agreement on the terms and conditions set forth herein until
the earlier to occur of the next following ABL Obligations Payment Date or Term
Loan Obligations Payment Date. This is a continuing agreement and the ABL
Secured Parties and the Term Loan Secured Parties may continue, at any time and
without notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Loan Party on the faith hereof. In furtherance of the foregoing:
(a) Upon receipt of a notice from the Loan Parties stating that the Loan Parties
(or any of them) have entered into a Replacement ABL Agreement (which notice
shall include the identity of the new ABL Representative, if applicable), the
Term Loan Representative shall promptly (i) enter into such documents and
agreements (including amendments or supplements to this Agreement) as the Loan
Parties or the new ABL Representative shall reasonably request in order to
provide to the new ABL Representative or the applicable new ABL Secured Parties
the rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement, (ii) deliver to the new ABL Representative any
ABL Priority Collateral held by it, together with any necessary endorsements (or
otherwise allow the new ABL Representative to obtain control of such ABL
Priority Collateral), and (iii) take such other actions as the Loan Parties or
the new ABL Representative may reasonably request to provide the new ABL
Representative or the applicable ABL Creditors the benefits of this Agreement.
The new ABL Representative shall agree in a writing addressed to the Term Loan
Representative to be bound by the terms of this Agreement, and


(b) Upon receipt of a notice from the Loan Parties stating that the Loan Parties
(or any of them) have entered into a Replacement Term Loan Agreement (which
notice shall include the identity of the new Term Loan Representative, if
applicable), the ABL Representative shall promptly (i) enter into such documents
and agreements (including amendments or supplements to this Agreement) as the
Loan Parties or the new Term Loan Representative shall reasonably request in
order to provide to the new Term Loan Representative or the applicable new Term
Loan Secured Parties the rights contemplated hereby, in each case consistent in
all material respects with the terms of this Agreement, (ii) deliver to the new
Term Loan Representative any Term Loan Priority Collateral held by it together
with any necessary endorsements (or otherwise allow the new Term Loan
Representative to obtain control of such Term Loan Priority Collateral), and
(iii) take such other actions as the Loan Parties or the new Term Loan
Representative may reasonably request to provide the new Term Loan
Representative or the applicable Term Loan Creditors the benefits of this
Agreement. The new Term Loan Representative shall agree in a writing addressed
to the ABL Representative to be bound by the terms of this Agreement.


10.5    Amendments; Waivers. (a) No amendment or modification of or supplement
to any of the provisions of this Agreement shall be effective unless the same
shall be in writing and signed by the ABL Representative and the Term Loan
Representative, and, in the cases of amendments or modifications of or
supplements to this Agreement that directly or indirectly affect the rights or


30



--------------------------------------------------------------------------------





duties of any Loan Party, including amendments or modifications of Sections
2.6(b), 3.5, 3.6, 4.2, 6, 10.4, 10.5, 10.7 or 10.8 that indirectly or directly
affect the rights or duties of any Loan Party, such Loan Party.
(b) It is understood that the ABL Representative and the Term Loan
Representative, without the consent of any other ABL Secured Party or Term Loan
Secured Party, may in their discretion determine that a supplemental agreement
(which may take the form of an amendment and restatement of this Agreement) is
necessary or appropriate to facilitate having additional indebtedness or other
obligations (“Additional Debt”) of any of the Loan Parties become ABL
Obligations or Term Loan Obligations, as the case may be, under this Agreement,
which supplemental agreement shall specify whether such Additional Debt
constitutes ABL Obligations or Term Loan Obligations, provided, that such
Additional Debt is permitted to be incurred by the ABL Agreement and Term Loan
Agreement then extant, and is permitted by such agreements to be subject to the
provisions of this Agreement as ABL Obligations or Term Loan Obligations, as
applicable.


(c) Notwithstanding the terms of Section 10.5(a) and (b), in the event that the
Term Loan Representative does not take the actions contemplated by Section
10.4(a)(i) in connection with any permitted Additional Debt within 10 days after
the delivery of a written request to do so, the ABL Representative, without the
consent of the Term Loan Representative, may modify this Agreement (which
modification may take the form of an amendment and restatement of this
Agreement) for the purpose of having any Replacement ABL Agreement or Additional
Debt of any of the Loan Parties become ABL Obligations under this Agreement,
which agreement shall specify that such Replacement ABL Agreement or Additional
Debt constitutes ABL Obligations, provided, that such Additional Debt is
permitted to be incurred pursuant to each Term Loan Agreement then extant, and
is permitted by such agreements (as determined by the ABL Representative in good
faith and certified by an officer of the Borrower to the Term Loan
Representative) to be subject to the provisions of this Agreement as ABL
Obligations, as applicable.


(d) Notwithstanding the terms of Section 10.5(a) and (b), in the event that the
ABL Representative does not take the actions contemplated by Section 10.4(b)(i)
in connection with any permitted Additional Debt within 10 days after the
delivery of a written request to do so, the Term Loan Representative, without
the consent of the ABL Representative, may modify this Agreement (which
modification may take the form of an amendment and restatement of this
Agreement) for the purpose of having any Replacement Term Loan Agreement or
Additional Debt of any of the Loan Parties become Term Loan Obligations under
this Agreement, which agreement shall specify that such Replacement Term Loan
Agreement or Additional Debt constitutes Term Loan Obligations, provided, that
such Additional Debt is permitted to be incurred pursuant to each ABL Agreement
then extant, and is permitted by such agreements (as determined by the Term Loan
Representative in good faith and certified by an officer of the Borrower to the
ABL Representative) to be subject to the provisions of this Agreement as Term
Loan Obligations, as applicable.


10.6    Information Concerning Financial Condition of the Loan Parties. Each of
the Term Loan Representative and the ABL Representative hereby assume
responsibility for keeping itself informed of the financial condition of the
Loan Parties and all other circumstances bearing upon the risk of nonpayment of
the ABL Obligations or the Term Loan Obligations. The Term Loan Representative
and the ABL Representative hereby agree that no party shall have any duty to
advise any other party of information known to it regarding such condition or
any such circumstances (except as otherwise provided in the ABL Documents and
Term Loan Documents). In the event the Term Loan Representative or the ABL
Representative, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other party to this Agreement, it shall
be under no obligation (a) to provide any such information to such other party
or any other party on any subsequent


31



--------------------------------------------------------------------------------





occasion, (b) to undertake any investigation not a part of its regular business
routine, or (c) to disclose any other information.
10.7    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
10.8    Submission to Jurisdiction; JURY TRIAL WAIVER. (a) Each ABL Secured
Party, each Term Loan Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any ABL Secured Party or
Term Loan Secured Party may otherwise have to bring any action or proceeding
against any Loan Party or its properties in the courts of any jurisdiction.
(b) Each ABL Secured Party, each Term Loan Secured Party and each Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so (i) any objection it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement in any court referred to in paragraph (a) of this Section and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding.


(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.9. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


(d) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.


10.9    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party's name on the signature pages
hereof, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.


32



--------------------------------------------------------------------------------





10.10    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and each of the ABL Secured Parties
and Term Loan Secured Parties and their respective successors and assigns, and
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Agreement or any
Collateral.
10.11    Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
10.12    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
10.13    Other Remedies. For avoidance of doubt, it is understood that nothing
in this Agreement shall prevent any ABL Secured Party or any Term Loan Secured
Party from exercising any available remedy to accelerate the maturity of any
indebtedness or other obligations owing under the ABL Documents or the Term Loan
Documents, as applicable, or to demand payment under any guarantee in respect
thereof.
10.14    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement. This Agreement
shall become effective when it shall have been executed by each party hereto.
10.15    Additional Loan Parties. Each Borrower shall cause each Person that
becomes a Loan Party after the date hereof to become a party to this Agreement
by execution and delivery by such Person of a Joinder Agreement in the form of
Annex 1 hereto.


[SIGNATURE PAGES TO FOLLOW]


33



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
JPMORGAN CHASE BANK, N.A., as ABL
Representative for and on behalf of  the ABL Secured
Parties



By:
 
/s/ Lindsay R. Griffard
 
 
Name: Lindsay R. Griffard
 
 
Title: Authorized Officer



 
 
Address for Notices:
 
 
JPMorgan Chase Bank, N.A.
 
 
10 S. Dearborn, 22nd floor
 
 
Chicago, IL 60603
 
 
Attention:  Lindsay Griffard/ABL Account Executive
 
 
 
 
 
Facsimile No: (312) 445-9057
 
 
 
 
 
With a copy to (for informational purposes only and not for notice purposes):
 
 
 
 
 
Sidley Austin LLP
 
 
One South Dearborn Street
 
 
Chicago, Illinois 60603
 
 
Attention: Mark R. Kirsons
 
 
Telecopy No.: (312) 853-7036

































Signature Page to
Global Brass and Copper Intercreditor Agreement




--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as Term Loan
Representative for and on behalf of  the Term Loan
Parties



By:
 
/s/ Nathan L. Bloch
 
 
Name: Nathan L. Bloch
 
 
Title: Managing Director



 
 
Address for Notices:
 
 
JPMorgan Chase Bank, N.A.
 
 
10 South Dearborn St. Floor L2
 
 
Chicago, IL 60603
 
 
Attention: Ryan Bowman
 
 
 
 
 
Facsimile No: (844) 490-5663
 
 
 
 
 
With a copy to (for informational purposes only and not for notice purposes):
 
 
 
 
 
Sidley Austin LLP
 
 
One South Dearborn Street
 
 
Chicago, Illinois 60603
 
 
Attention: Mark R. Kirsons
 
 
Telecopy No.: (312) 853-7036















































Signature Page to
Global Brass and Copper Intercreditor Agreement




--------------------------------------------------------------------------------







 
 
GLOBAL BRASS AND COPPER, INC.



By:
 
/s/ Christopher J. Kodosky
 
 
Name: Christopher J. Kodosky
 
 
Title: Chief Financial Officer



 
 
GLOBAL BRASS AND COPPER HOLDINGS, INC.,
 
 
CHASE BRASS, LLC
 
 
CHASE INDUSTRIES, LLC
 
 
CHASE BRASS AND COPPER COMPANY, LLC
 
 
GBC METALS, LLC
 
 
OLIN FABRICATED METAL PRODUCTS, LLC
 
 
BRYAN METALS, LLC
 
 
A.J. OSTER, LLC
 
 
A.J. OSTER FOILS, LLC
 
 
A.J. OSTER CARIBE, LLC
 
 
A.J. OSTER WEST, LLC





By:
 
/s/ Christopher J. Kodosky
 
 
Name: Christopher J. Kodosky
 
 
Title: Chief Financial Officer















































Signature Page to
Global Brass and Copper Intercreditor Agreement






--------------------------------------------------------------------------------






ANNEX 1
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of _____________, 20__, is
executed by ____________, a ______________ (the “New Subsidiary”), in favor of
JPMORGAN CHASE BANK, N.A. (“ABL Representative”) and JPMORGAN CHASE BANK, N.A.
(“Term Loan Representative”), in their capacities as ABL Representative and Term
Loan Representative, respectively, under that certain Intercreditor Agreement
(the “Intercreditor Agreement”), dated as of July 18, 2016, among the ABL
Representative, the Term Loan Representative, Global Brass and Copper, Inc.,
Inc., and each of the other Loan Parties party thereto. All capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Intercreditor Agreement.
The New Subsidiary, for the benefit of the ABL Representative and the Term Loan
Representative, hereby agrees as follows:
1.    The New Subsidiary hereby acknowledges the Intercreditor Agreement and
acknowledges, agrees and confirms that, by its execution of this Agreement, the
New Subsidiary will be deemed to be a Loan Party under the Intercreditor
Agreement and shall have all of the obligations of a Loan Party thereunder as if
it had executed the Intercreditor Agreement. The New Subsidiary hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Intercreditor Agreement.
2.    The address of the New Subsidiary for purposes of Section 10.09 of the
Intercreditor Agreement is as follows:
___________________________
___________________________
___________________________
3.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE NEW SUBSIDIARY
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, as of the day and year first above written.
                    
 
 
[NEW SUBSIDIARY]



By:
 
 
 
 
Name:
 
 
Title:





                    


37

